OKLAHOMA STATE BUREAU OF INVESTIGATION AUTHORITY Title 74 O.S. 152 [74-152] (1971) does not limit the Oklahoma State Bureau of Investigation to returning escaped inmates and inmates with revoked paroles only for the Oklahoma State Reformatory. If the personnel of other Oklahoma penal facilities desire Oklahoma State Bureau of Investigation assistance in returning escaped inmates or inmates with revoked paroles to their respective institutions, they may request such assistance under Section 74 O.S. 152 [74-152](9) "in accordance with the policy determined by the Governor and with the Governor's approval." The Attorney General has considered your opinion request wherein you, in effect, ask the following questions: 1. Does 74 O.S. 152 [74-152] (1971) mean that the Oklahoma State Bureau of Investigation can return escaped inmates for only the Oklahoma State Reformatory? 2. Does Section 152 mean that the Oklahoma State Bureau of Investigation can return inmates with revoked paroles only for the Oklahoma State Reformatory? Title 74 O.S. 152 [74-152] (1971) provides in pertinent part: "It shall be the duty and responsibility of the State Bureau of Investigation to: . . . (7) return to the Oklahoma State Reformatory inmates who have escaped from said reformatory; provided, however, the Warden of the institution concerned shall, in a written request for such assistance, provide such information, records and documents as may be necessary for the appropriate discharge of the duty herein imposed; (8) return to the Oklahoma State Reformatory all parolees who have violated the terms and conditions of any parole granted, however, the State Pardon and Parole Board shall certify to the State Bureau of Investigation lists of parolees of the Oklahoma State Reformatory who have violated the terms and conditions of parole and the institution to which they shall be returned . . . . (9) assist all law enforcement officers of Oklahoma when such assistance is requested, in accordance with the policy determined by the Governor and with the Governor's approval." When the State Bureau of Investigation was created in 1957 it received no power specifically relating to the Oklahoma State Reformatory. 1957 O.S.L., p. 541. In 1961, Section 152 was amended by inserting the present subsections (7) and (8) which specifically mention the Oklahoma State Reformatory. 1961 O.S.L., p. 592.  At all times since its creation, the Oklahoma State Reformatory has been a separate institution located in Granite, Oklahoma. Title 57 O.S. 281 [57-281] (1961), 57 O.S. 509 [57-509] (1971).  The statutory language plainly indicates that the Oklahoma State Bureau of Investigation is limited under Section 152(7) to returning to the Oklahoma State Reformatory only inmates who "escaped from said reformatory." However, personnel of other Oklahoma penal facilities are also law enforcement officers. State v. Grant, 102 N.J. Super. 164, 245 A.2d 528, 430 (1968). If they desire Oklahoma State Bureau of Investigation assistance in returning escaped inmates to their respective institutions, they may request such assistance under Section 74 O.S. 152 [74-152](9) "in accordance with the policy determined by the Governor and the Governor's approval." Your second question may be answered by a careful reading of pertinent parts of Section 152.  Under subsection (8), supra, the Oklahoma State Bureau of Investigation would only receive lists of parole violators from the Oklahoma State Reformatory. As a practical matter, this would limit the Oklahoma State Bureau of Investigation to returning only Oklahoma State Reformatory parole violators.  However, as noted above, if personnel of other Oklahoma penal facilities desire Oklahoma State Bureau of Investigation assistance in returning parole violators to their respective institutions, they may proceed under subsection (9).  It is, therefore, the opinion of the Attorney General that your questions be answered as follows: Title 74 O.S. 152 [74-152] (1971) does not limit the Oklahoma State Bureau of Investigation to returning escaped inmates and inmates with revoked paroles only for the Oklahoma State Reformatory. If the personnel of other Oklahoma penal facilities desire Oklahoma State Bureau of Investigation assistance in returning escaped inmates or inmates with revoked paroles to their respective institutions, they may request such assistance under Section 152(9) "in accordance with the policy determined by the Governor and with the Governor's approval." (Daniel J. Gamino)